DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 02 Dec 2020 have been entered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 Dec 2020 has been entered.
 Response to Arguments
The applicant refers to a substitute specification (Remarks filed 02 Dec 2020 - Page 7:10 and 13, Page 9:18 and Page 11:14); however the examiner is only aware of the originally submitted specification filed 25 Apr 2018. If an amended specification has been submitted – it is not in the file wrapper. Clarification or corrected is requested.
Applicant’s arguments, see Remarks page 10:12, filed 02 Dec 2020, with respect to claim 1 have been fully considered and are persuasive. “Bell does not teach a transmitter within a drill head housing or an antenna and receiver within the drill head housing”. The rejection of 04 Sep 2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 16:14, filed 02 Dec 2020, with respect to claim 12 have been fully considered and are persuasive. “There is no disclosure of 
Applicant’s arguments, see Remarks page 21:04, filed 02 Dec 2020, with respect to claim 1 have been fully considered and are persuasive. “Sinclair has no disclosure of a drill head housing with a transmitter for transmitting a radio signal with [which] is received by a receiver in the drill head housing”. The rejection of 04 Sep 2020 has been withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “direct digital synthesizer” must be shown or the feature(s) canceled from the claim(s).  The applicant is placing much weight on this element, and yet it is not even illustrated in the drawings. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 line 8 recites “receiving, by a receiver in the drill head housing, a reflected radio signal via the receiver”. It is unclear what is being claimed. The examiner is taking the understanding, in light of the original submitted specification, that the reflected radio signal received by the downhole receiver can be processed above ground” - ¶0011. Clarification or correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (US 20090183917) in view of Airhart et al. (USP 5,881,310) and Yoshizawa (US 20070064834).
Regarding claim(s) 1, 8 and 12, Sharp discloses drill head for earth boring (Abstract and FIG. 4 the downhole tool 18), in particular for a horizontal drilling device 
Sharp does not to explicitly disclose the reflected radio signal can be transmitted unprocessed to a device above ground or wherein the transmitter comprises a direct digital synthesizer.

Yoshizawa teaches a direct digital synthesizer for transmission and detection (title) for transmission of the phase data (P1) improvement ¶0010. Further evidence of state of the art is found online and recited here for convenience.
“The basic Direct Digital Synthesizer consists of a frequency reference, often a crystal or SAW oscillator), a numerically controlled oscillator, NCO and a digital-to-analog converter, DAC. The reference oscillator provides a stable time base for the system and determines the frequency accuracy of the Direct Digital Synthesis, DDS. It provides the clock to the NCO, which produces at its output a discrete-time, quantized version of the desired output waveform, often a sinusoid, whose period is controlled by the digital word contained in the Frequency Control Register. The sampled, digital waveform is converted to an analog waveform by the DAC. The output reconstruction filter rejects the spectral replicas produced by the zero-order hole inherent in the analog conversion process.
A DDS has many advantages over its analog counterpart, the phase-locked loop, PLL, including much better frequency agility, improved phase noise, and precise control of the output 
Therefore, in view of teachings by Sharp, Airhart and Yoshizawa, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the horizontal drilling device of Sharp to include the reflected radio signal to be transmitted unprocessed to a device above ground, as suggested by Airhart and modify the transmitter to comprise a direct digital synthesizer. The motivation for this is to implement a known alternative method for transmitting sensing signals from downhole device to detect properties of underground during drilling and apply known methods for transmission improvements.
Regarding claim(s) 2 and 3, Airhart of the combination discloses wherein the receiver is adapted such that the reflected radio signal can be transmitted unprocessed to a device above ground.  (Airhart: column 10 lines 15-21, column 10 lines 39-59, and FIG. 1) “According to a first alternative, the energy detected by detectors 20 is communicated as raw data to the surface. This may be accomplished by high speed telemetry equipment having a transmitter downhole within data handling unit 40, which communicates the raw detected data along drill string 10 to the surface, such as to sub 24 which contains receivers there within. The data is then communicated by hard-ware, or by microwave, radio, or other transmission, to a computer and control center 22, as suggested by FIG. 1). Sharp discloses a communication transmitter (#36) for the purpose of communicating information up the drill string to a receiving unit (#42) located at the surface; however it is noted that this element (#36) is not located, nor required to be in the drill head.
claim 3, the combination discloses wherein the signal transmitter (#36) is adapted to transmit the reflected radio signal received by the receiver unprocessed to a device above ground. {00266382;v2}2Application No. 15/962,201 KSVR-0090-US Response to Final Office Action with AFCP 2.0  
Regarding claim(s) 4 and 13, Airhart of the combination discloses wherein the device above ground (“computer or control center” #22) is adapted to receive the unprocessed reflected radio signal wirelessly (“data is then communicated by hard-wire or by microwave, radio or other transmission” – Col 10 line 49-52).  
Regarding claim 5, Sharp of the combination discloses the limitations of claim 1 further comprising drill head according to claim 1, characterized in that the receiver (Sharp: [0020]-[0021], [0026], [0034], and FIG. 1 the receiver 34 is operatively connected to the processor 38 and communicates data signals representative of the reflected waves 48 to the processor 38) is coupled, to a cable or wire (Sharp: FIG. 1 the drill string 16) being connected to a connecting element (Sharp: [0027]: The transmitter 36 provides the downhole tool 18 with a communications link to the receiving unit 42. In an alternative embodiment, the communication may be bi-directional, allowing aspects of the downhole radar system 30 to be remotely controlled front the receiving unit 42. An additional receiver (not shown) may be disposed in the electronics module 54 to facilitate bi-directional communication) for transmission of the reflected radio signal to a connection element of a. drill rod segment connectable to the drill head (Sharp: [0016], [0027], and FIG. 1: the transmitter 36 may communicate information up the drill string 16 to a receiving unit 42 located at the drilling machine 14).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharp, Airhart and Yoshizawa as applied to claim 1 above, and further in view of Puttmann et al. (USP 6,012,536).
Regarding claim 6, the combination recites the drill head according to claim 1, however does not disclose wherein the drill head comprises a location acquisition device and the receiver is adapted to transmit data of the location acquisition device together with the reflected radio signal to a device above ground.  
However, it has been known in the art of drilling system to implement the drill head comprises a location acquisition device and the receiver is adapted to transmit data of the location acquisition device together with the reflected radio signal to a device above ground, as suggested by Puttmann, which discloses the drill head comprises a location acquisition device and the receiver is adapted to transmit data of the location acquisition device together with the reflected radio signal to a device above ground (Abstract, column 5 lines 28-40, column 6 lines 13-19, column 8 lines 22-35, and FIG. 1) A transmitter 10 that transmits data to a receiver 11 in wireless fashion is arranged in the drilling head 8. This data contains information pertaining to the depth of the drilling head below the surface, the location of the drilling head 8 in the soil, its incline, the angular position of the steering surface 9 relative to the longitudinal axis of the drilling head 8 and, if so desired, the temperature of the drilling head 8. The radio connection between the transmitter 10 and the receiver 11 is indicated by the broken line 23 and Sharp: [0022]. [0030], and FIG. 1).
Therefore, in view' of teachings by Sharp, Airhart, Yoshizawa and Puttmann, it would have been obvious to one of the ordinary skill in the art before the effective filing .
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharp, Airhart, Yoshizawa, Puttmann as applied to claim 6 above, and further in view of Gardner et al. (USP 20060164918).
Regarding claim 7, the combination discloses the drill head according to claim 6; however does not disclose wherein the receiver is adapted to transmit the reflected radio signal and the data of the location acquisition device by discrete multitoned modulation.  
Gardner teaches it has been known in the art of data modulation to implement the receiver is adapted to transmit the reflected radio signal and the data of the location acquisition device by discrete multitoned modulation, a suggested by Gardner, which discloses the receiver is adapted to transmit the reflected radio signal and the data of the location acquisition device by discrete multitoned modulation (Gardner; Abstract, ¶0014, 0039, 0048, 0050 and Fig 1) – “The modulator servo control logic #340 generates actuation signal #369, used to actuate the fluid modulator #370 and generate the discrete multi-tone signal propagated up the drill string #8 through the drilling fluid”).
Therefore, in the view of the teachings by Sharp, Airhart, Yoshizawa, Puttmann and Gardner, it would have been obvious to one of ordinary skill in the art before the .
Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp, Airhart and Yoshizawa as applied to claim 8 above, and further in view of Alft et al. (USP 6,755,263).
Regarding claim 9, the combination discloses the drilling device according to claim 8, however does not disclose wherein the device above ground is adapted to steer the drill head.  
It has been known in the art of drilling device to implement wherein the drilling device is directed to be steered by an above ground device, as suggested by Alft, which discloses the drilling device characterized in that the device above ground is adapted to steer the drill head (Col 8 line 59-Col 9 line 26, Col 12 lines 22-33, col 18 line 1016 and Fig 5) – The central processor may further enhance boring productivity by controlling the configuration of the boring tool according to soil/rock type and boring tool steering/productivity requirements. One or more actuatable elements of the boring tool, such as controllable plates, duckbill, cutting bits, fluid jets and other earth engaging/penetrating portions of the boring tool may be controlled to enhance the steering and cutting characteristics of the boring tool).
Therefore, in view of teachings by Sharp, Airhart, Yoshizawa and Alft, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 10, Sharp, Airhart and Yoshizawa disclose the drilling device according to claim 8; however does not disclose wherein the device above ground is adapted to visualize the reflected radio signal and/or the data of a location acquisition device.  
However, it has been known in the art of drilling device to implement the device above ground is adapted to visualize the reflected radio signal and/or the data of a location acquisition device, as suggested by Alft, which discloses the device above ground is adapted to visualize the reflected radio signal and/or the data of a location acquisition device (column 19 lines 14-35, column 24 lines 34-49, column 39 lines 65 ---- column 40 lines 12, FIG. 4-8 and FIG. 16) According to this embodiment, the remote unit 350 includes a steering direction control 352 with which the operator controls boring tool orientation and rate of boring tool rotation. The steering direction control 352 may include a joystick 356 which is moved by the operator to direct the boring tool in a desired heading. The steering direction control 352 includes a clock face display 354 with appropriate hour indicators. The operator moves the steering direction joystick 356 to a desired dock position, such as a 3:00 position, typically by rotating the joystick about its axis to the desired position.
Therefore, in view of teachings by Sharp. Airhart, Yoshizawa and Alft, it would have been obvious to one of the ordinary skill in the art before the effective filing, date of the claimed invention to implement in the drilling device of Sharp and Airhart to include the device above ground is adapted, to visualize the reflected radio signal and/or the data of a location acquisition device, as suggested by Alft. The motivation for this is to control operations of a boring tool.
Regarding claim 11, Alft of the combination of claim 10 above discloses the device above ground is adapted to steer the drill head in response to the reflected radio signal and/or the data of a location acquisition device (Col 18 lines 1-16, Col 24 line 25-33, Col 37 line 13-26, Fig 2 and Fig 16). The acquired geophysical/geologic data is processed by the central processor #72 to characterize various soil/rock conditions, such as hardness, porosity, water content, soil/rock type variations, and the like. The processed geophysical/geologic data may be used by the central processor #72 to modify the control of the boring tool activity and steering.
Therefore, in view of the teachings by Sharp, Airhart, Yoshizawa and Alft, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drilling device of Sharp, Airhart, Yoshizawa and Alft to include the device above ground to be able to steer the drill head in response to the reflected radio signal and/or the data of a location acquisition device, as suggested by Alft. The motivation for this is to control operations of a boring tool.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sharp, Airhart and Yoshizawa as applied to claim 12 above, and further in view of Gardner.
Regarding claim 14, the combination discloses the drill head according to claim 12; however does not disclose wherein the receiver is adapted to transmit the reflected radio signal and the data of the location acquisition device by discrete multitoned modulation.  

Therefore, in the view of the teachings by Sharp, Airhart, Yoshizawa and Gardner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the horizontal drilling device of Sharp, Airhart, Yoshizawa and Gardner, to include wherein the receiver is adapted to transmit the reflected radio signal and the data of the location acquisition device by discrete multitoned modulation, as suggested by Gardner. The motivation for this is to implement a known alternative method for modulating data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        11 Feb 2021